[Cite as Gagnon v. London Correctional Inst., 2010-Ohio-548.]

                                                       Court of Claims of Ohio
                                                                        The Ohio Judicial Center
                                                                65 South Front Street, Third Floor
                                                                           Columbus, OH 43215
                                                                 614.387.9800 or 1.800.824.8263
                                                                            www.cco.state.oh.us




DEAN EDDY GAGNON

       Plaintiff

       v.

LONDON CORRECTIONAL INSTITUTION

       Defendant
       Case No. 2009-07920

Judge Clark B. Weaver Sr.

DECISION




        {¶ 1} On October 27, 2009, defendant filed a motion for summary judgment
pursuant to Civ.R. 56(B). Plaintiff did not file a response. On December 7, 2009, the
court conducted an oral hearing on the motion; however, plaintiff failed to appear.
        {¶ 2} Civ.R. 56(C) states, in part, as follows:
        {¶ 3} “Summary judgment shall be rendered forthwith if the pleadings,
depositions, answers to interrogatories, written admissions, affidavits, transcripts of
evidence, and written stipulations of fact, if any, timely filed in the action, show that
there is no genuine issue as to any material fact and that the moving party is entitled to
judgment as a matter of law. No evidence or stipulation may be considered except as
stated in this rule. A summary judgment shall not be rendered unless it appears from
the evidence or stipulation, and only from the evidence or stipulation, that reasonable
minds can come to but one conclusion and that conclusion is adverse to the party
against whom the motion for summary judgment is made, that party being entitled to
have the evidence or stipulation construed most strongly in the party’s favor.” See also
Gilbert v. Summit Cty., 104 Ohio St.3d 660, 2004-Ohio-7108, citing Temple v. Wean
United, Inc. (1977), 50 Ohio St.2d 317.
       {¶ 4} The facts relevant to the motion are not in dispute. On April 24, 2009, the
Clermont County Court of Common Pleas sentenced plaintiff to concurrent one-year
prison terms in Case Nos. 2006CR00320 and 2006CR00844. On May 1, 2009, plaintiff
entered defendant’s custody.
       {¶ 5} Melissa    Adams,     the    Chief   of   defendant’s   Bureau   of   Sentence
Computation, states in an affidavit accompanying defendant’s motion that the
sentencing orders in each of plaintiff’s criminal cases provided that “jail time credit
would be given in subsequent entries from the court.” Adams states that defendant
received such entries on May 16, 2009, and that plaintiff received 94 days of credit in
Case No. 06CR00320 and 61 days of credit in Case No. 06CR00844. According to
Adams, to the extent that plaintiff received less credit in Case No. 06CR00844, it
became the “controlling case” for calculating plaintiff’s release date, which defendant set
as February 28, 2010.
       {¶ 6} Plaintiff subsequently filed a motion for jail-time credit which the
sentencing court granted on July 8, 2009, such that he received 306 days of credit in
Case No. 06CR00320, inclusive of any previously granted credit. Adams states that
this additional credit did not alter plaintiff’s release date “because Case No. 06CR00844
remained the controlling case.”
       {¶ 7} On July 30, 2009, the sentencing court issued an entry in Case No.
06CR00844 granting plaintiff 306 days of credit, inclusive of any previously granted
credit. Adams states that defendant received this entry on July 30, 2009, determined
that it resulted in the expiration of plaintiff’s sentence, and released plaintiff that same
day.
       {¶ 8} Plaintiff alleges that based upon the jail-time credit he ultimately received
in each of his criminal cases, his sentence lawfully expired on June 28, 2009.
Alternatively, plaintiff argues that the 306 days of jail-time credit that he received in
Case No. 06CR00320 on July 8, 2009, was applicable to each case and therefore
should have prompted his release at that time. Plaintiff thus brings this action for false
imprisonment. Defendant asserts that it confined plaintiff at all times pursuant to a valid
court order.
       {¶ 9} “False imprisonment occurs when a person confines another intentionally
‘without lawful privilege and against his consent within a limited area for any appreciable
time * * *.” Bennett v. Ohio Dept. of Rehab. & Corr. (1991), 60 Ohio St.3d 107, 109,
quoting Feliciano v. Kreiger (1977), 50 Ohio St.2d 69, 71. The elements of a false
imprisonment claim are: 1) expiration of the lawful term of confinement; 2) intentional
confinement after the expiration; and, 3) knowledge that the privilege initially justifying
the confinement no longer exists. Corder v. Ohio Dept. of Rehab. & Corr. (1994), 94
Ohio App.3d 315, 318.        However, “‘an action for false imprisonment cannot be
maintained where the wrong complained of is imprisonment in accordance with the
judgment or order of a court, unless it appear that such judgment or order is void.’”
Bennett, supra, at 111, quoting Diehl v. Friester (1882), 37 Ohio St. 473, 475.
       {¶ 10} Concerning the allocation of jail-time credit toward concurrent sentences,
the Supreme Court of Ohio has held that a sentencing court must award the jail-time
credit associated with any one sentence to all other concurrent sentences. State v.
Fugate, 117 Ohio St.3d 261, 2008-Ohio-856, syllabus.           It is well-settled that the
responsibility for determining the amount of jail-time credit to which a criminal defendant
is entitled rests exclusively with the sentencing court. State ex rel. Rankin v. Ohio Adult
Parole Auth., 98 Ohio St.3d 476, 2003-Ohio-2061, ¶7; State v. Mills, Franklin App. No.
09AP-198, 2009-Ohio-6273, ¶7. Although defendant has a duty under R.C. 2967.191 to
apply jail-time credit to an inmate’s sentence, it may apply only the amount of credit that
the sentencing court determines the inmate is entitled to. Id. Defendant has no duty “to
determine whether the sentencing court accurately specified the amount of jail-time
credit in its sentencing entry.” Trice v. Ohio Dept. of Rehab. & Corr., Franklin App. No.
07AP-828, 2008-Ohio-1371, ¶22.
       {¶ 11} Based upon the allegations of plaintiff’s complaint and the uncontested
affidavit testimony of Adams, the only reasonable conclusion to draw is that at all times
while plaintiff was in defendant’s custody, he was imprisoned in accordance with the
valid orders of the sentencing court. Therefore, defendant was lawfully privileged and
required to confine plaintiff until it learned that such privilege no longer existed.
Williams v. Ohio Dept. of Rehab. & Corr., Franklin App. No. 09AP-77, 2009-Ohio-3958,
¶16. After defendant learned that plaintiff was entitled to additional credit in Case No.
06CR00844 and that his sentence had thus expired, defendant released him. Because
defendant did not continue to confine plaintiff after learning that it was no longer
privileged to do so, plaintiff cannot prevail on his claim for false imprisonment.
       {¶ 12} Furthermore, to the extent that plaintiff is attempting to appeal an alleged
improper or untimely calculation of jail-time credit by the sentencing court, this court
lacks subject matter jurisdiction. “[T]he statute governing actions in the Court of Claims,
R.C. 2743.02, was not intended to confer jurisdiction for the Court of Claims to review
criminal proceedings occurring in the Court of Common Pleas.” Hughley v. Ohio Dept.
of Rehab. & Corr., Franklin App. No. 09AP-544, 2009-Ohio-6126, ¶7.
       {¶ 13} Based upon the foregoing, the court finds that there are no genuine issues
of material fact and that defendant is entitled to judgment as a matter of law.
Accordingly, defendant’s motion for summary judgment shall be granted and judgment
shall be rendered in favor of defendant.




                                               Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us




DEAN EDDY GAGNON

      Plaintiff

      v.

LONDON CORRECTIONAL INSTITUTION

      Defendant
      Case No. 2009-07920

Judge Clark B. Weaver Sr.
JUDGMENT ENTRY




          An oral hearing was conducted in this case upon defendant’s motion for
summary judgment.             For the reasons set forth in the decision filed concurrently
herewith, defendant’s motion for summary judgment is GRANTED and judgment is
rendered in favor of defendant. Court costs are assessed against plaintiff. The clerk
shall serve upon all parties notice of this judgment and its date of entry upon the journal.




                                             _____________________________________
                                             CLARK B. WEAVER SR.
                                             Judge

cc:


Stephanie D. Pestello-Sharf                      Dean Eddy Gagnon
Assistant Attorney General                       5208 Thomas Road
150 East Gay Street, 18th Floor                  Georgetown, Ohio 45121
Columbus, Ohio 43215-3130

RCV/cmd
Filed January 26, 2010
To S.C. reporter February 16, 2010